UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4235


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN CLINGMAN LOGAN,

                Defendant – Appellant.



                            No. 12-4236


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN CLINGMAN LOGAN,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge.   (1:11-cr-00001-MR-DLH-1; 1:10-cr-00089-MR-DLH-
1)


Submitted:   November 29, 2012            Decided:   December 13, 2012


Before MOTZ, KING, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Ann L. Hester, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Melissa L. Rikard, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In No. 12-4235, Jonathan Logan appeals the eighteen-

month sentence imposed upon revocation of supervised release.

In   No.   12-4236,    he      appeals   the     consecutive      eighteen-month

sentence imposed pursuant to his guilty plea to four counts of

bank fraud.   We affirm.



                                         I

           Logan’s      Guidelines       range      for     the    bank   fraud

convictions was 12-18 months.                During argument at sentencing,

defense counsel discussed Logan’s medical problems and urged the

court to consider splitting the sentence between a period of

incarceration and one of community placement.

           The district court sentenced Logan to eighteen months

on each count, to run concurrently.               In imposing the sentence,

the court took into consideration the 18 U.S.C. § 3553(a) (2006)

sentencing factors.         The court expressed its concern that the

offenses had occurred relatively soon after Logan’s release from

prison on other charges.          The court also noted that defrauding

banks was the equivalent of stealing from the banks’ customers.

           Logan      claims     that    the     sentence    is    unreasonable

because, when imposing the sentence, the court did not mention

either his medical condition or his request that the sentence be

split between incarceration and community placement.                  We review

                                         3
the    reasonableness       of    the    sentence        for    abuse    of    discretion.

United    States    v.    Diosdado-Star,           630   F.3d    359,    363    (4th    Cir.

2011).

            We     find   that     the     district      court    did    not    abuse    its

discretion.        The district court’s explanation of the selected

sentence was adequate under established circuit law.                            See United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).



                                              II

            In 2009, Logan was sentenced to forty-six months for

wire    fraud,   bank     fraud,     and      aggravated        identity       theft.     He

appealed,     and     the        parties      jointly      moved        to     remand    for

resentencing in light of Flores-Figueroa v. United States, 556

U.S. 646 (2009).          Logan was resentenced to twenty-five months in

prison.     He had already served approximately thirty months in

prison by the time of his resentencing.                    Logan was released from

incarceration       and     placed       on   supervised         release.         He    then

admitted to violating certain terms of his release, which was

revoked.

            Logan was sentenced for both the release violation and

bank fraud at the same proceeding.                   With respect to the release

violation, defense counsel asked the court to take into account

Logan’s over-service of his original sentence.                                The district



                                              4
court replied that it could not consider such over-service when

fashioning an appropriate revocation sentence.

            Logan     claims       that    his     sentence        is     procedurally

unreasonable    because      the    district       court    refused       to    consider

over-service     of    the     previous         sentence    when        selecting     the

revocation     sentence.        “This      Court        reviews    whether      or    not

sentences    imposed    upon    revocation         of    supervised       release     are

within   the   prescribed       statutory        range     and    are     not    plainly

unreasonable.”        United States v. Thompson, 595 F.3d 544, 546

(4th Cir. 2010) (internal quotation marks omitted).

            We conclude that Logan has not established that his

sentence is plainly unreasonable.                 Counsel has not identified,

and we have not located, any case law holding that over-service

of a sentence may be taken into consideration when imposing a

revocation sentence, and there is reason to be wary of allowing

over-service to “establish[] . . . a line of credit” to be used

against future violations of the law.                    See Miller v. Cox, 443

F.2d   1019,   1021    (4th     Cir.      1971)    (internal       quotation         marks

omitted).



                                          III

            We therefore affirm.               We dispense with oral argument

because the facts and legal contentions are adequately presented



                                           5
in the materials before this court and argument would not aid

the decisional process.

                                                     AFFIRMED




                              6